DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 12/801/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Election/Restrictions
In the reply filed on 06/23/2021 Applicants elected without traverse the invention of Group I, and the particular species that is “amount of EBV DNA”.  The amendments of 12/01/2021 have changed the claims from the elected species (i.e.:  receiving data pertaining to the amount of cell-free EBV DNA in a sample) to a different combination of species (i.e.:  amount of cell-free EBV DNA in a sample in combination with (i) methylation or (ii) sequence variation).  In the interests of customer service and compact prosecution the election of species requirement between the elected species (i.e.:  amount of cell-free) and the first encompassed combination (i.e.:  amount of cell-free and methylation of EBV cfDNA) is withdrawn and the pending claims of the elected invention are examined in so far as they require this rejoined combination.  

Newly presented claim 80 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e.:  requiring analysis of sequence similarity), there being no allowable generic or linking claim.
Claims 44 and 77-79 (drawn to non-elected Groups) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 8 of the Office Action of 09/03/2021.

Maintained Claim Rejection - Improper Markush Grouping
Modified as Necessitated by Claim Amendments
Claims 1, 3, 11-12, 16-18, and 39-40 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each distinct element is considered to be a different characteristic of cell-free nucleic acid molecules that is analyzed in a second assay (i.e.:  methylation status; 
The recited alternative elements do not share a single structural similarity, as each distinct characteristic is related to a different aspect of the cell-free nucleic acid (presence of nucleotide methylation; genetic content in a variant pattern).  The difference characteristics require different methodological steps and measurement techniques to determine their status in a sample.  Thus, the different characteristics do not share a single structural similarity (e.g.: methylation status is not dependent upon variant pattern or number of copies/amount in a sample), and the biological activity of each different characteristic (e.g.:  gene methylation versus variant genetic content) may be different.  The only structural similarity present is that all of the characteristics are measured in cell-free nucleic acids, but as set forth above the practical steps of the measuring of the different species requires separate and distinct methodological processes. 
The fact that the different characteristics are measured in cell-free nucleic acids per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being associated with risk of developing nasopharyngeal cancer (NPC), consonant with the assertions of the specification.  Accordingly, while the different characteristics are asserted to have the property of being related to cancer, they do not share a single structural similarity essential to this activity.  Here it is clear 

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different characteristic recited in the claims are associated with NPC risk as broadly asserted in the specification.



Response to Remarks
Applicants have traversed the rejection of claims as directed to an improper Markush style grouping of alternatively useable species.  Applicants’ arguments (p. 8-10 of the Remarks of 12/01/2021) have been fully considered but are not persuasive to withdrawn the rejection. 
Applicants have asserted that the different methods (i.e.:  in the instant case (i) measuring methylation; and (ii) measuring sequence similarity to a reference genome) share the common structural feature of “cell-free nucleic acids”, and that the different measures are each associated with the common use of “screening for a pathogen-associated disorder” (e.g.:  nasopharyngeal cancer in the case of Epstein-Barr virus).  The argument is not persuasive because, as set forth in the rejection, the broadly argued commonality of “cell-free nucleic acids” as the an analytical target of the methods is not something that is mainly responsible for the ability to screen for, or prognosticate, cancer.  It is the specific analyses of that cell free DNA that may provide some results related to the presence of cancer, but these different analysis require distinct processes and steps to provide those results.  Detecting some level of methylation may require the use of chemicals such as bisulfite, or methylation sensitive restriction enzymes, to establish some relevant levels of methylation, the use of which are not required for detecting sequence variations.  And detecting sequence variations 

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 11-12 of the Office Action of 09/03/2021, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
Claims 1, 3, 11, 12, 16, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims are unclear over recitation of the phrase “wherein the characteristic indicates a risk for the subject to develop the cancer”, as recited in step a) of claim 1, because there in no antecedent basis for the term “characteristic”.  The claims may be made more clear in this regard if amended to recite “wherein the [[characteristic]] amount indicates a risk for the subject to develop the cancer”

Withdrawn Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
Th rejection of claims under 35 U.S.C. 101 as set forth on pages 12-16 of the Office Action of 09/03/2021, is withdrawn in light of the amendments to the claims.  The claims are directed to a combination of steps that include the detection of both an amount of cell-free EBV DNA in a samples and measuring an amount of methylation of EBV cfDNA in a sample from the subject.  In does not appear that performing this combination of steps was routine and conventional in the related art.

Withdarwn Claim Rejections - 35 USC § 103
The rejection of claims under 35 U.S.C. 103 as being obvious over the cited prior art, as set forth on pages 17-13 of the Office Action of 09/03/2021, are withdrawn in light of the amendments to the claims.  New rejections, which cite new references, or are directed to different teachings of the previously cited art, are set forth below.

New Claim Rejections – 35 USC § 102
As Necessitated by Claim Amendments 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 16-18 and 41 is/are rejected under 35 U.S.C. 102(a)(1) and102(a)(2) as being anticipated by Namsaraev et al (WO 2018/081130; cited on the IDS of 09/28/2020).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Relevant to the limitations of claims 1, 11, and 41, Namsaraev et al teaches that in the detection of cancer a plurality of parameters can be measured in cell-free DNA from a subject including a first assay that measures an amount of tumor-derived cell-free DNA in the sample and a second assay that measures the methylations status of tumor-derived cell-free DNA (e.g.:  para 0016).  Namsaraev et al specifically provides methods of screening for nasopharyngeal cancer (NPC) comprising detecting an amount of Epstein-Barr virus (EBV) DNA fragments in cell-free blood fraction sample from a subject and teaches that a threshold amount of EBV DNA may be indicative of 
Relevant to claim 12, Namsaraev et al exemplifies methods that include obtaining biological samples (i.e.:  blood samples) and measuring the amount of EBV DNA in the plasma or serum (i.e.:  cell-free portions of the blood sample) (e.g.:  para 725), and further teaches detecting the number of copies per ml in the sample (e.g.:  para 004; p.192).
Relevant to claim 16, Namsaraev et al teaches (e.g.:  para 725) measuring an amount of cell-free EBV DNA in a first samples, and if the amount of EBV DNA detected is is at or above a threshold, a second assay is performed using plasma from a second blood sample collected.
Relevant to claim 17, Namsaraev et al teaches that a follow-up test in a second assay can be performed 4 weeks after the first assay (e.g.:  Fig. 11).
Relevant to claim 18, Namsaraev et al teaches (e.g.:  p.107) that subjects without cancer be tested with follow-up assays, and further teaches that follow-up evaluation of such subjects can be performed annually (para 743) and at time frames within the range of the rejected claim (e.g.:  para 206).
Response to Remarks
	Applicants have traversed the rejection of claims in view of Namsaraev et al as set forth in the previous Office Action.  Initially it is noted that the rejection of the previous Office Action has been withdrawn, and a new rejection is provided in this Office Action.  In so far as the arguments may be germane to the instant rejection, Applicants’ arguments (p.12 of the Remarks of 12/01/2021) are addressed here.  


New Claim Rejections - 35 USC § 103
As Necessitated by Claim Amendments
Several of the rejections below cite the reference Namsaraev et al (WO 2018/081130; cited on the IDS of 09/28/2020).  The applied reference has a common applicant/inventor with the instant application. Based upon the publication date of the reference, and the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2). 
Rejections made under 35 U.S.C. 103 that cite Namsaraev et al (WO 2018/081130) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Namsaraev et al (WO 2018/081130; cited on the IDS of 09/28/2020) in view of Ramayanti et al (2017).
Relevant to the instant rejection of claim 3, Namsaraev et al teaches that in the detection of cancer a plurality of parameters can be measured in cell-free DNA from a subject including a first assay that measures an amount of tumor-derived cell-free DNA in the sample and a second assay that measures the methylations status of tumor-derived cell-free DNA (e.g.:  para 0016).  Namsaraev et al specifically provides methods of screening for nasopharyngeal cancer (NPC) comprising detecting an amount of Epstein-Barr virus (EBV) DNA fragments in cell-free blood fraction sample from a subject and teaches that a threshold amount of EBV DNA may be indicative of the presence of NPC and that the amount of EBV DNA may be indicative of tumor load (e.g.:  Fig. 2; p.187 – Examples; para 737; para 493).
Further relevant to the rejection of claim 3, Namsaraev et al teaches that cancer can be treated (e.g.:  p.68, p.106) with immunotherapy, chemotherapy, surgery and radiation.
Namsaraev et al does not exemplify a method where measurement of methylation of EBV cell free DNA is above a threshold.  However the presence of EBV DNA methylation in NPC patients was known in the art and is taught by Ramayanti et al.  

It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the rejected claims to have detected cell-free EBV DNA methylation as, taught by Ramayanti et al, in a methods of NPC detection as taught by Namsaraev et al.  The skilled artisan would be motivated to assess methylation as an indication of cancer based on the expressed teachings of Ramayanti et al that NPC tumor cells carry methylated viral genomes, thus the skilled artisan would recognize that detecting methylated EBV above a threshold of unmethylated EBV would be an indicator of the presence of NPC.  The skilled artisan would have a reasonable expectation of success in detecting the methylated EBV of Ramanyati et al in the cell-free DNA analysis method of Namsaraev et al based on the expressed teachings of Ramayanti et al that cell-free EBV DNA detected in peripheral blood of many all NPC patients is related to DNA fragments released by apoptotic tumor cells (e.g.:  p.150).

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being obvious over Namsaraev et al (WO 2018/081130; cited on the IDS of 09/28/2020) in view of Ramayanti et al (2017), as applied to claim 3 above, and further in view of Wan et al (2012).
Relevant to the instant rejection of claims 39 and 40, Namsaraev et al in view of Ramayanti et al renders obvious methods in which an amount of cell-free EBV DNA in a sample is measured in a first assay and is indicative of a risk of NPC, and methylation 
Further relevant to the instant rejection, Namsaraev et al also teaches analysis of different cut-offs of detected measurements (e.g.: EBV DNA levels - Fig. 6A, page 54 - EBV Detection Assay) and shows how the data can be used to develop a receiver operator characteristic curve (ROC) to analyze data (e.g.:  Fig 6B; para 132).  The reference further teaches using data classification to establish optimal cutoff scores for detecting persistently positive EBV DNA indicative of NPC risk (e.g.:  Figs 82A and 82B; para 482).  Namsaraev et al also teaches aspects of using a data set for machine learning to determine thresholds and scores that may be suitable for use in decision making in a diagnostic assay (e.g.:  paras 506).
Namsaraev et al does not specifically teach aspects of using the measured EBV methylation amount to calculate a risk score using a classifier to generate output, but the development of risk scores using diagnostic data, including using a known dataset for training, and are taught by Wan et al.
Wan et al teaches the development of an algorithm to generate risk scores for the risk of NPC using a variety of quantitative and semi-quantitative values (e.g.:  ELISA detection and IHC).  Relevant to the rejected claims, the reference teaches using a training data set of known cases (e.g.:  p.2 – SVM1 and OS; SVM2 and OS).  The reference teaches developing a mathematical algorithm based on support vector machine (SVM) and integrating the expression levels of multi-biomarkers to generate risk scores (e.g.:  p.1 – Abstract; p.11 - Selection of cutoff score for each biomarker ‘‘positive’’ expression; Support vector machines (SVM) model construction).
.

Claims 1, 3, 11, 12, 16-18, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013) in view of Ramanyanti et al (2017).
Relevant to the limitations of step a) of claim 1, Chan et al teaches methods that include collecting data from a first diagnostic assay that determines the amount (i.e.:  copies/mL, relevant to claim 12) of cell-free EBV DNA in a sample from a subject (e.g.:  p.1839 - Plasma Epstein-Barr Virus DNA Analysis), and teaches that the presence of EBV DNA in plasma is a well-established NPC tumor marker capable of identifying clinically concealed NPC (relevant to claim 11), and is useful for detecting early NPC in individuals without a clinical suspicion of NPC (e.g.:  p.1838 – Introduction).  

Relevant to the rejection of claims 16, 17, and 18, Chan et al teaches that in the serial analysis of plasma EBV DNA, it was subjects that were positive (e.g.:  above a detectable threshold of EBV DNA in a plasma sample) that were selected for follow-up EBV DNA analysis after 2 to 4 weeks (e.g.:  p.1839 – participants).  Particularly relevant to the limitations of claim 18, Chan et al teaches that of the subjects that were initially positive plasma EBV DNA results, approximately 66% had negative EBV DNA results after a median of 2 weeks, and that repeating the test in those who had initially positive results differentiated those with NPC from those who had false-positive results (e.g.:  p.1838 – Abstract).  The reference exemplifies treating cancer in the subject (e.g.:  the subject no longer has cancer) and performing follow-up analysis on samples collected two months to one year after the previous sample (e.g.:  Figure 2).  
Chan et al does not exemplify a method where a second assay is performed to measure methylation in cell-free EBV DNA (claims 1 and 41) or in particular a measurement of methylation of EBV cell free DNA that is above a threshold (claim 3).  However the presence of EBV DNA methylation in NPC patients was known in the art and is taught by Ramayanti et al.  
Ramayanti et al teaches that EBV DNA methylation is found in patients with NPC, and that NPC tumor cells carry methylated viral genomes (e.g.:  p.149; Table 2; Figure 4).  Relevant to the method steps of the claims Ramayanti et al teaches detection of EBV DNA methylation (e.g.:  p.151 - Bisulfide modification and qualitative methylation-specific PCR (MSP)).


Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being obvious over Chan et al (2103) in view of Ramayanti et al (2017), as applied to claims 1, 3, 11, 12, 16-18, 41 above, and further in view of Wan et al (2012).
Relevant to the instant rejection of claims 39 and 40, Chan et al in view of Ramayanti et al renders obvious methods in which an amount of cell-free EBV DNA in a sample is measured in a first assay and is indicative of a risk of NPC, and methylation of cell-free EBV DNA in a sample is measured in a second assay as is indicative of a risk of NPC.  

Chan et al in view of Ramayanti et al does not specifically suggest aspects of using the measured EBV DNA methylation amount to calculate a risk score using a classifier to generate output, but the development of risk scores using diagnostic data, including using a known dataset for training, and are taught by Wan et al.
Wan et al teaches the development of an algorithm to generate risk scores for the risk of NPC using a variety of quantitative and semi-quantitative values (e.g.:  ELISA detection and IHC).  Relevant to the rejected claims, the reference teaches using a training data set of known cases (e.g.:  p.2 – SVM1 and OS; SVM2 and OS).  The reference teaches developing a mathematical algorithm based on support vector machine (SVM) and integrating the expression levels of multi-biomarkers to generate risk scores (e.g.:  p.1 – Abstract; p.11 - Selection of cutoff score for each biomarker ‘‘positive’’ expression; Support vector machines (SVM) model construction).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have used the known methods of risk score development, as taught by Wan et al, to use the data collected in the measurements of Chan et al in view of Ramayanti et al, to create a score indicative of the risk of a subject to have or develop NPC.  The skilled artisan would have been motivated to combine the methods based on the expressed teachings of Chan et al and Ramanyanti et al (e.g.:  that EBV DNA, and it’s methylation, is a biomarker for NPC), and the expressed teachings of Wan et al that SVM models can have a strong power in 

Withdrawn Double Patenting
The nonstatutory double patenting rejection as set forth on pages 30-33 of the Office Action of 09/03/2021is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem 
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634